Citation Nr: 0629411	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.	Entitlement to service connection for a facial skin 
disorder.  

2.	Entitlement to service connection for a hernia.  

3.	Entitlement to service connection for hemorrhoids.  

4.	Entitlement to service connection for a right hip 
condition.  

5.	Entitlement to service connection for a right knee 
disorder.  

6.	Entitlement to service connection for a low back 
disorder.  

7.	Entitlement to service connection for a left foot 
disorder.

8.	Entitlement to service connection for depression.  

9.	Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1981 to February 
1984 with subsequent service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating action by the RO.  

It appears that the veteran may have attempted to raise 
claims with respect to a dental condition and an earlier 
effective date for a service connected right toe disability.  
If he desires to pursue these claims, he should do so with 
specificity at the RO.  As those issues are not before the 
Board at this time, they will not be addressed in this 
decision.

The issues of service connection for a skin disorder, 
depression, a left foot disorder, and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.	The clinical evidence does not show complaints of, 
treatment for, or diagnosis of a hernia either during 
active duty or since military discharge.  

2.	The veteran's single in-service complaint of hemorrhoids 
is shown to be acute and transitory and resolved without 
any residuals clinically demonstrated either during 
active duty or since military discharge.  

3.	The clinical evidence does not show complaints of, 
treatment for, or diagnosis of a chronic right hip 
disorder either during active duty or since military 
discharge.  

4.	The veteran's in-service right knee complaints are shown 
to be acute and transitory and resolved without any 
residuals clinically demonstrated since military 
discharge.  

5.	The clinical evidence does not show complaints of, 
treatment for, or diagnosis of a chronic low back 
disorder either during active duty or since military 
discharge.  


CONCLUSIONS OF LAW

1.	 A hernia was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.	Hemorrhoids were not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.	A right hip condition was not incurred in or aggravated 
by the veteran's period of active duty, nor is it shown 
to be proximately due to a service-connected right toe 
disability.   38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.	A right knee disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2006).

5.	A low back disorder was not incurred in or aggravated by 
the veteran's period of active duty, nor is it shown to 
be proximately due to a service-connected right toe 
disability.   38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Moreover, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2002.  Since this letter alone, but also in 
conjunction with the January 2004 statement of the case, 
fully provided notice of elements (1), (2), (3), and (4) by 
informing the veteran that medical evidence was needed to 
establish his claimed disabilities, what evidence the RO 
already had, what evidence was needed, and who would provide 
the evidence, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

In addition, by virtue of the rating decision on appeal and 
the statement of the case, he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b) (1) 
in the January 2004 statement of the case.

The Board finds that each of the four content requirements of 
a VCAA notice has been met.  See, e.g., 38 C.F.R. § 20.1102 
(2006); Mayfield, supra.  Moreover, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Further, while he was not provided 
with the VCAA notice in regard to the effective date and 
degree of disability pertaining to the claims, such notice is 
moot given the denial of these claims.  See Dingess v. 
Nicholson, supra.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. 

To the extent that may not have been done in this case, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error. See Mayfield, 
supra.  Since the notice provided to the veteran in December 
2002 was given prior to the first adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Therefore, no further action is needed under the mandates of 
the VCAA.

Turning now to the merits of the veteran's claim, under the 
relevant laws and regulations, service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. § 1131.  Service 
connection may also be granted for disability diagnosed after 
service when the evidence indicates that such had its onset 
during service. 38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  


Moreover, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In regard to the veteran's claims for service connection for 
a hernia and a low back disability, the Board notes that the 
service medical records contain no reference to either of 
these claimed disabilities.  Moreover, review of the 
available post service records disclosed no clinical evidence 
of a hernia or low back disability, or any symptoms 
reasonably attributable thereto.  Given that the evidence 
does not show current diagnoses related to a hernia or a low 
back disorder, the claims are, necessarily, denied. 

In regard to the veteran's claims for service connection for 
hemorrhoids and a right hip disability, the service medical 
records contain a single reference to treatment of such 
disorders in February 1982.  However, these disabilities are 
shown to be acute and transitory since no further reference 
to complaints of, treatment for, or diagnoses related to 
hemorrhoids or to the right hip were recorded during the 
veteran's subsequent military duty.  

Moreover, the existence of either of these disabilities has 
not been objectively demonstrated after service discharge.  
Since only one of the three criteria for service connection 
under Caluza have been met in regard to these disabilities 
(in-service incurrence), service connection for hemorrhoids 
and a right hip disorder is denied.  

Similarly, the service medical records also reflect treatment 
on multiple occasions in October 1982 for a right knee injury 
related to a basketball injury.  However, these complaints 
are shown to be acute and transitory since no further 
reference to a chronic right knee symptomatology was recorded 
during subsequent service.  In addition, the medical evidence 
does not show the current existence of a right knee 
disability.  

Since only one of the three criteria for service connection 
under Caluza have been met in regard to the veteran's claimed 
right knee disability (in-service incurrence), service 
connection for a right knee disorder is not warranted.  
Further, given that the evidence does not show current 
diagnoses related to a right knee disorder, the claim is, 
necessarily, denied.


ORDER

Entitlement to service connection for a hernia is denied.  

Entitlement to service connection for hemorrhoids is denied.  

Entitlement to service connection for right hip condition is 
denied.  

Entitlement to service connection for right knee disorder is 
denied.

Entitlement to service connection for low back disorder is 
denied.


REMAND

With respect to the remaining claims on appeal (facial skin 
disorder, left foot disorder, depression, and TDIU), the 
Board finds that a remand is necessary.  

First, with respect to the issue of entitlement to service 
connection for a facial skin disability, the Board also notes 
that the veteran has essentially asserted that he has 
scarring on his face due to a problem with a facial rash 
during service.  The service medical records reveal treatment 
for depigmented spots in August 1981 that were assessed as 
tinea versicolor.  

The current record includes a clinical note from a private 
physician, dated in March 2002, that notes that the veteran 
has had depigmented scarred areas within the bearded area on 
the right side of the face that are devoid of any hair growth 
and have not changed for years.  The Board finds that the 
veteran should be afforded a VA dermatology examination to 
ascertain the etiology of this scarring on his face.   

Next, with respect to a left foot disorder, after 
certification of the appeal in this case and transfer of 
records to the Board, additional VA outpatient treatment 
records were associated with the claims file.  While the bulk 
of the records do not address the claims on appeal, the 
evidence does include evidence of complaints and treatment 
for a left toe/foot disorder.  As this newly-received 
evidence has not yet been considered by the RO, a remand is 
needed.

Next, with respect to the claim for depression, the clinical 
records recently associated with the claims folder also 
document VA treatment during 2004 for disorders that include 
psychiatric symptomatology and a facial skin disability.  It 
is apparent from the record that the veteran receives on-
going relevant treatment on a monthly basis, but these 
records reflect treatment only up to July 29, 2004.  

As VA has notice of the existence of additional pertinent VA 
records, such must be retrieved and associated with the other 
evidence already on file.  38 U.S.C.A. § 5103A (b), (c) (West 
2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).   Moreover, the Board notes 
that the RO has not reviewed these VA records and the veteran 
has not waived RO consideration of this evidence.  

Since the RO has not reviewed this evidence, and the veteran 
has not waived such review, and since the above evidence 
relates to issues on appeal, initial consideration of the 
evidence by the AOJ is required.  See Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  

Finally, as the matter of entitlement to a TDIU is 
inextricably intertwined with the issues undergoing further 
development it cannot be addressed on appellate review at 
this time.  As such, a decision as to this issue will be 
deferred pending completion of the development below. 

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment at the White City VA 
Medical Center in Portland, Oregon, since 
July 2004, and associate those with the 
claims folder.  

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
etiology of his claimed skin disability 
on the face.  The claims folder must be 
made available to the examining physician 
so that the pertinent clinical records 
can be reviewed in detail and the 
physician should state that he has 
reviewed these records in the examination 
report.  

After the examination and a careful 
review of the record the examiner should 
express a medical opinion as to whether 
it is at least as likely as not that any 
skin disability found to affect the 
veteran's face is related to the skin 
rash diagnosed as tinea versicolor in 
August 1981. 

3.	After any further development deemed 
appropriate, the RO should then 
readjudicate the issues remaining on 
appeal.  If these claims remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


